


110 HR 1973 IH: To improve vaccine safety research, and for other

U.S. House of Representatives
2007-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1973
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2007
			Mr. Weldon of Florida
			 (for himself, Mrs. Maloney of New
			 York, Mr. Burton of
			 Indiana, and Mr. Smith of New
			 Jersey) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To improve vaccine safety research, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Vaccine Safety and
			 Public Confidence Assurance Act of 2007 .
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Purpose.
					Sec. 4. Establishment of Agency for Vaccine Safety
				Evaluation.
				
			2.FindingsThe Congress finds as follows:
			(1)The Nation’s
			 vaccine program has greatly reduced human suffering from infectious disease by
			 preventing and reducing the outbreak of vaccine-preventable diseases.
			(2)The prestigious
			 scientific journal Nature has noted that to maintain public confidence in
			 vaccines “there is a strong case for a well-resourced independent agency that
			 commends the trust of both the government and the public”. Nature 439,
			 1–2.
			(3)Public confidence
			 in governmental vaccine-safety monitoring agencies is critical to building and
			 maintaining public confidence in vaccine safety.
			(4)Actual or
			 perceived conflicts of interest undermine the credibility of vaccine-safety
			 assurances and reports issued by those with conflicts of interest.
			(5)The Federal
			 Government has a responsibility to take all steps feasible to ensure that
			 research evaluating the safety of existing and future vaccines is of the
			 highest quality and free from conflicts of interest.
			(6)The Centers for
			 Disease Control and Prevention is responsible for promoting both high
			 immunization rates and vaccine safety, duties perceived by some to constitute a
			 conflict of interest.
			(7)The actual or perceived conflict of
			 interest between vaccine promotion and vaccine safety has been compounded by
			 the fact that vaccine-safety programs and the National Immunization Program
			 have needed to compete against each other for funds. Funding for vaccine-safety
			 research should be completely independent from other vaccine-related budget
			 priorities.
			(8)There are numerous
			 vaccines presently in the development pipeline for disease prevention and
			 treatment, and it is critical that the Nation develop longer term and more
			 specific safety monitoring mechanisms.
			(9)It is critical
			 that the Federal Government revamp vaccine-safety monitoring programs to focus
			 increasingly on developing prevaccination screening tools to prevent injury,
			 thereby raising public confidence and reducing vaccine injuries.
			(10)The current structure for monitoring for
			 vaccine safety, postlicensure, primarily focuses on epidemiology. There is
			 inadequate funding directed toward independent research, including research
			 directed at understanding underlying biological mechanisms and biological
			 susceptibilities and designed to understand why some children and adults
			 develop serious adverse outcomes after vaccination.
			(11)Because most
			 serious adverse reactions to vaccines are rare, epidemiology studies may be
			 limited in their ability to establish or rule out causal association or
			 biological plausibility.
			(12)The
			 vaccine-safety monitoring functions of the Department of Health and Human
			 Services have tended to focus on monitoring for acute adverse events rather
			 than chronic adverse events. There is little coordination and inadequate effort
			 to investigate the biological mechanisms underlying vaccine-related adverse
			 events.
			3.PurposeThe purpose of this Act is to direct that
			 vaccine safety monitoring and research focus on active surveillance,
			 researching biological mechanisms for acute and chronic adverse events
			 following vaccination, developing prevaccination screening methods within a
			 framework that is free from actual and perceived biases, and developing a
			 vaccine safety research agenda.
		4.Establishment of
			 Agency for Vaccine Safety EvaluationTitle XXI of the Public Health Service Act
			 (42 U.S.C. 300aa–1 et seq.) is amended by adding at the end the
			 following:
			
				3Agency for Vaccine
				Safety Evaluation
					2141.EstablishmentThere is established in the Office of the
				Secretary the Agency for Vaccine Safety Evaluation, to be headed by the
				Director for Vaccine Safety Evaluation.
					2142.Authorities
						(a)In
				generalWith respect to
				vaccines, the Director for Vaccine Safety Evaluation—
							(1)shall conduct or
				support safety research, including research on—
								(A)acute and chronic
				adverse reactions, including with respect to subpopulations;
								(B)components of
				vaccines, including additives, adjuvants, and preservatives;
								(C)delivery
				mechanisms; and
								(D)the potential
				presence of adventitious agents in vaccines; and
								(2)shall conduct or
				support long- and short-term monitoring of vaccines for which a biologics
				license is in effect under section 351 of the Public Health Service Act;
							(3)shall develop a
				vaccine safety research agenda;
							(4)shall conduct or
				support research across a range of disciplines, including molecular genetics,
				toxicology, pharmacokinetics, cell biology, neurology, immunology,
				pharmacogenomics, virology, and epidemiology;
							(5)shall conduct or
				support research to address issues raised in claims of injury brought before
				the Secretary, the Attorney General of the United States, and State and Federal
				courts;
							(6)shall develop,
				evaluate, and test hypotheses, when appropriate, about potential adverse
				reactions, including those generated by the Department of Defense, the National
				Institutes of Health, the Centers for Disease Control and Prevention, the Food
				and Drug Administration, the Health Resources and Services Administration,
				other governmental agencies, and external researchers;
							(7)shall, on a
				regular basis, evaluate, report on, and explore means to promote the compliance
				of health care providers and vaccine manufacturers with Federal requirements
				for reporting adverse reactions related to licensed vaccines, including the
				requirements of section 2125(b);
							(8)shall conduct or
				support research to evaluate reports of injury following vaccine administration
				for the purpose of developing tests to prescreen individuals and subpopulations
				at greater risk of injury;
							(9)shall conduct or
				support research to evaluate biological mechanisms of injury for the purpose of
				eliminating or reducing the risk of such injury through better prescreening
				tools or through modification of vaccines;
							(10)shall conduct
				long-term monitoring of new or altered vaccines, including by monitoring the
				effects of changes to the recommended childhood and adolescent immunization
				schedule of the Centers for Disease Control and Prevention; and
							(11)shall provide, in
				conjunction with the National Library of Medicine, a clearinghouse for
				prelicensure and postlicensure studies of vaccines and make such clearinghouse
				publicly accessible by means of the Internet.
							(b)PersonnelIn
				carrying out this subtitle, the Director for Vaccine Safety Evaluation—
							(1)may not employ any individual as an officer
				or employee in a position in level I, II, III, IV, or V of the Executive
				Schedule or level GS–15 of the General Schedule if the individual has been
				employed within the preceding 5 years—
								(A)by the Centers for Disease Control and
				Prevention or the Food and Drug Administration to carry out any function
				relating to monitoring, or research on, adverse reactions related to a licensed
				vaccine or any function related to vaccine development;
								(B)by the National
				Institutes of Health to carry out any function relating to vaccine development;
				or
								(C)by a vaccine
				manufacturer; and
								(2)shall ensure that all personnel assigned to
				carry out functions relating to vaccine monitoring or research on adverse
				reactions related to vaccines do not have any related professional, familial,
				or financial conflict of interest.
							(c)Grant
				applicantsIn awarding any
				grant relating to research on adverse reactions to vaccines, the Director for
				Vaccine Safety Evaluation—
							(1)shall require
				applicants to disclose (and update every 6 months) all potential conflicts of
				interest;
							(2)shall provide all disclosures under
				paragraph (1) to the advisory council for consideration as part of the
				council’s review of the application for the grant; and
							(3)shall ensure that
				the applicant for the grant does not have—
								(A)any financial
				conflict of interest that might compromise the research findings, such as
				holding a related patent or having a family member who holds a related patent;
				or
								(B)any conflict of
				interest resulting from the applicant’s association with an entity with direct
				or indirect financial interest in the outcomes of vaccine-safety research, such
				as receiving money or an in-kind contribution from a manufacturer of the
				particular vaccine or vaccine components to be investigated pursuant to the
				grant.
								(d)Vaccine Safety
				Datalink Project
							(1)In
				generalThe Director for Vaccine Safety Evaluation shall have the
				responsibility for maintaining access to and overseeing the Vaccine Safety
				Datalink Project (and any successor vaccine database).
							(2)Relation to CDC
				and FDAThe Director for
				Vaccine Safety Evaluation—
								(A)shall ensure that the Director of the
				Centers for Disease Control and Prevention and the Commissioner of Food and
				Drugs have access to the Vaccine Safety Datalink Project to the full extent
				necessary to conduct or support monitoring, or research on, acute adverse
				reactions related to any licensed vaccine; and
								(B)shall consider any
				comments or recommendations of the Director of the Centers for Disease Control
				and Prevention and the Commissioner of Food and Drugs regarding the Vaccine
				Safety Datalink Project.
								(3)ResponsibilitiesIn carrying out this subsection, the
				Director for Vaccine Safety Evaluation—
								(A)shall facilitate
				external access to the Vaccine Safety Datalink Project for purposes of
				research, including by—
									(i)requiring each participating health care
				provider or health maintenance organization to use a facilitator and sufficient
				staff for the purpose of assisting external researchers in navigating the data
				collection systems of the provider or organization;
									(ii)at the discretion
				of the Director, reimbursing the provider or organization for the salaries of
				such facilitator and staff and any other expenses incurred for such
				purpose;
									(iii)allowing
				researchers to access data that is collected through the Vaccine Safety
				Datalink Project, or published after derivation from data that is so collected,
				for review and duplication;
									(iv)requiring a
				researcher seeking such access to demonstrate, for the proposed research, the
				approval of not more than one institutional review board—
										(I)from not more than
				one participating health care provider or health maintenance organization;
				or
										(II)established by
				the Secretary or an agency of the Department of Health and Human Services;
				and
										(v)developing
				guidelines for data sharing, including guidelines for making publicly
				accessible—
										(I)a clarification of
				the types of studies possible with the Vaccine Safety Datalink Project;
										(II)a categorization
				of the types of studies possible with the Vaccine Safety Datalink Project;
				and
										(III)a delineation of
				the skills necessary to work with the Vaccine Safety Datalink Project;
				and
										(B)in carrying out
				subparagraph (A), may deny access to the Vaccine Safety Datalink Project for
				purposes of research that is not conducted or supported by the Agency only if
				the Director for Vaccine Safety Evaluation determines that—
									(i)the research is not technically feasible
				because—
										(I)the requested data
				are not available in the database;
										(II)enough
				individuals are not represented in the database with the exposures and outcomes
				of interest to study the proposed hypothesis; or
										(III)the proposed
				statistical tests are not possible with the available data; or
										(ii)the researchers
				fail to demonstrate core competencies in the basic skills needed to analyze the
				relevant data;
									(C)shall provide for
				transparency, including by—
									(i)making publicly
				available the results of studies conducted through the Vaccine Safety Datalink
				Project; and
									(ii)maintaining
				archives of data sets in the Vaccine Safety Datalink Project for not less than
				7 years;
									(D)shall ensure that, when external
				researchers access data that is collected through the Vaccine Safety Datalink
				Project, individually identifiable information is removed to the extent
				necessary to preserve patient confidentiality; and
								(E)may take such
				other actions and impose such requirements as the Director for Vaccine Safety
				Evaluation deems necessary to facilitate external or public access to the
				database without compromising patient confidentiality.
								(e)Review of
				international activitiesNot later than 18 months after the date
				of the enactment of this subtitle, the Director for Vaccine Safety Evaluation
				shall—
							(1)complete a
				thorough review of all functions transferred to the Agency under section 2144
				relating to international agreements, partnerships, and activities in which the
				United States Government has a fiduciary role, identify any related conflicts
				of interest, and develop and implement a plan to reduce such conflicts to the
				extent possible; and
							(2)submit a report to
				the Congress containing the results of the review conducted under paragraph
				(1), describing the conflicts of interests identified under such paragraph, and
				including the plan developed under such paragraph.
							(f)Fellowship
				program
							(1)EstablishmentThe
				Director for Vaccine Safety Evaluation may establish a program of awarding
				fellowships to individuals for research on vaccine safety.
							(2)RequirementsThe
				Director for Vaccine Safety Evaluation may not award a fellowship to an
				individual for research under this subsection unless the individual
				agrees—
								(A)to refrain from
				accepting any payment or other benefit for such research from a manufacturer of
				a vaccine or vaccine component to be subject to the research;
								(B)to refrain from
				employment by, or acceptance of payment from, a vaccine manufacturer or any
				organization that receives substantial funding from a vaccine manufacturer
				before the date that is 2 years after the end of such research; and
								(C)to disclose (and update every 6 months) all
				potential conflicts of interest.
								(3)ApplicationTo
				seek a fellowship under this subsection, an individual shall submit to the
				Director for Vaccine Safety Evaluation an application in such form, in such
				manner, and containing such information as the Director for Vaccine Safety
				Evaluation may reasonably require.
							(4)Peer
				reviewThe Director for
				Vaccine Safety Evaluation shall establish peer review mechanisms to evaluate
				applications for fellowships under this subsection.
							(g)Peer
				review
							(1)In
				generalThe requirements of section 492 (relating to peer review)
				shall apply to research and development conducted or supported by the Agency in
				the same manner and the to same extent as such requirements apply to research
				and development conducted or supported by the National Institutes of
				Health.
							(2)Technical and
				scientific peer review groupsThe Director for Vaccine Safety
				Evaluation may, without regard to the provisions of title 5, United States
				Code, governing appointments in the competitive service, and without regard to
				the provisions of chapter 51 and subchapter III of chapter 53 of such title
				relating to classification and General Schedule pay rates, establish such
				technical and scientific peer review groups as are needed to carry out the
				requirements of this subtitle and appoint and pay the members of such groups,
				except that officers and employees of the United States shall not receive
				additional compensation for service as members of such groups.
							(h)FDA
				informationAt the request of the Director for Vaccine Safety
				Evaluation, the Commissioner of Food and Drugs shall provide the Director with
				complete access to all vaccine-related information submitted to the Food and
				Drug Administration by vaccine manufacturers, irrespective of whether the
				information was submitted before or after approval of the vaccine under section
				351. The Director shall keep such information confidential to the same extent
				as the Commissioner of Food and Drugs is required to keep such information
				confidential, and the Director shall not disclose such information under
				section 552 of title 5, United States Code.
						(i)Report
							(1)SubmissionNot
				less than twice each year, the Director for Vaccine Safety Evaluation shall
				submit a report on the Agency’s activities under this section to the Advisory
				Committee on Immunization Practices, the National Vaccine Advisory Committee,
				the National Vaccine Program Office, the National Vaccine Injury Compensation
				Program, the Health Resources and Services Administration, and any other entity
				deemed appropriate by the Director or by the Secretary of Health and Human
				Services.
							(2)Public
				availabilityThe Director for Vaccine Safety Evaluation shall
				make each report under this subsection publicly available.
							2143.Postmarketing
				vaccine safety
						(a)Surveillance and
				clinical trials
							(1)In
				generalThe Director for Vaccine Safety Evaluation, in
				consultation with the Commissioner of Food and Drugs, shall require the
				manufacturer of each covered vaccine to provide for postmarketing surveillance
				and clinical testing for any acute or chronic adverse reactions associated with
				the vaccine.
							(2)RequirementsThe
				Director for Vaccine Safety Evaluation shall require the following:
								(A)Postmarketing
				surveillance and clinical testing under paragraph (1) shall be
				conducted—
									(i)by
				one or more individuals referred to the advisory council by the manufacturer or
				by the Agency, recommended by the advisory council under section 2145(b)(3),
				and approved by the Director for Vaccine Safety Evaluation under paragraph (3);
				and
									(ii)in accordance
				with a research protocol referred to the advisory council by the manufacturer
				or by the Agency, recommended by the advisory council under section 2145(b)(3),
				and approved by the Director for Vaccine Safety Evaluation.
									(B)The data and
				analysis of postmarketing surveillance and clinical testing under paragraph (1)
				shall be made available for objective, independent evaluation.
								(3)Approval of
				researchersThe Director for Vaccine Safety Evaluation may not
				approve an individual for the purpose of conducting postmarketing surveillance
				or clinical testing under paragraph (1) unless the individual demonstrates to
				the Director’s satisfaction that the individual has no present conflict of
				interest that might compromise such surveillance or testing, including any
				employment or financial relationship with a vaccine manufacturer.
							(4)DefinitionFor
				purposes of this subsection, the term covered vaccine means a
				vaccine licensed under section 351 after January 1, 2007.
							(b)Relation to CDC,
				FDA, and VAERSThis subtitle shall not be construed to diminish
				the authority of the Director of the Centers for Disease Control and Prevention
				or the Commissioner of Food and Drugs to implement the Vaccine Adverse Event
				Reporting System. The postmarketing surveillance conducted by the Director for
				Vaccine Safety Evaluation under this section shall be in addition to the
				postmarkeing surveillance conducted under the Vaccine Adverse Event Reporting
				System.
						(c)Recommendations
				on vaccine safety
							(1)GrantsIf more than 1 vaccine is licensed under
				section 351 for the purpose of preventing or mitigating the effects of the same
				disease, the Director for Vaccine Safety Evaluation may award grants to conduct
				comparative studies to determine, for each such vaccine, whether the vaccine is
				associated with fewer acute or chronic serious adverse reactions (in the
				population as a whole or in any subpopulation) than any other vaccine licensed
				for the purpose of preventing or mitigating the effects of the same disease.
				Such studies may focus on administering vaccines in isolation or in combination
				with other vaccines.
							(2)DeterminationIf
				the Director for Vaccine Safety Evaluation determines that a vaccine described
				in paragraph (1) is associated with fewer acute or chronic adverse reactions
				(in the population as a whole or in any subpopulation) than another vaccine
				licensed for the purpose of preventing or mitigating the effects of the same
				disease, the Director shall make this determination publicly available.
							(d)Registration of
				clinical trials
							(1)RequirementThe
				Director for Vaccine Safety Evaluation shall require the manufacturer of a
				vaccine that is licensed under section 351, or for which the manufacturer will
				seek licensure under section 351, to register in a qualified public registry
				each clinical trial conducted or supported by the manufacturer with respect to
				the vaccine, irrespective of whether such trial is suspended before
				completion.
							(2)Minimum
				informationIn carrying out subsection (a), the Director for
				Vaccine Safety Evaluation shall require the manufacturer to include in the
				registration for each clinical trial the following information:
								(A)A unique
				identifying number.
								(B)A statement of
				each intervention and comparison studied.
								(C)A statement of the
				study hypothesis.
								(D)Definitions of the
				primary and secondary outcome measures.
								(E)Eligibility
				criteria.
								(F)Key trial dates
				(including the registration date, the anticipated or actual start date, the
				anticipated or actual date of last follow-up, the planned or actual date of
				closure to data entry, and the date on which trial data is considered to be
				complete).
								(G)The target number
				of subjects.
								(H)The funding
				source.
								(I)Contact
				information for the principal investigator.
								(J)Such other
				information as the Director may require.
								(3)Timing of
				registrationIn carrying out subsection (a), the Director for
				Vaccine Safety Evaluation shall require the manufacturer to register each
				clinical trial—
								(A)if the trial
				starts on or after the date of the enactment of this section, not later than
				the onset of patient enrollment; and
								(B)if the trial
				starts before the date of the enactment of this section, not later than the end
				of the 90-day period following such date of enactment.
								(4)DefinitionsIn
				this subsection:
								(A)The term
				clinical trial means a research project that prospectively assigns
				human subjects to intervention or comparison groups to study the
				cause-and-effect relationship between a medical intervention and a health
				outcome.
								(B)The term
				qualified public registry means a registry that—
									(i)is accessible to
				the public at no charge;
									(ii)is open to all
				prospective registrants;
									(iii)is managed by a
				nonprofit organization or a Federal, State, or local governmental
				entity;
									(iv)has in effect a
				mechanism to ensure the validity of the registration data;
									(v)is electronically
				searchable; and
									(vi)includes, for
				each clinical trial, each category of information described in paragraph
				(2).
									(5)ApplicationThis
				subsection applies only with respect to clinical trials that are ongoing on, or
				start on or after, July 1, 2007.
							2144.Transfer of CDC
				functions relating to monitoring adverse reactions related to licensed
				vaccines
						(a)Transfer of CDC
				functionsEffective on the date that is 1 year after the date of
				the enactment of this subtitle, there are transferred to the Agency all the
				functions, assets, and obligations of the Centers for Disease Control and
				Prevention relating to—
							(1)the Vaccine Safety
				Datalink Project;
							(2)the Clinical
				Immunization Safety Assessment Centers; or
							(3)any other
				post-licensure vaccine safety monitoring activities.
							(b)Orderly
				transferThe Secretary of Health and Human Services shall take
				such steps as are necessary to ensure the orderly transfer under this section
				of functions, assets, and obligations from the Centers for Disease Control and
				Prevention.
						(c)Rule of
				constructionExcept with respect to the activities specified in
				subsection (a), nothing in this subtitle shall be construed to transfer or
				limit the authority of the Director of the Centers for Disease Control and
				Prevention to conduct surveillance and response activities with respect to
				vaccine safety or effectiveness, including with respect to acute adverse
				reactions.
						2145.Advisory
				council
						(a)EstablishmentThe
				Secretary shall establish in the Agency an advisory council.
						(b)DutiesThe
				advisory council shall—
							(1)formulate
				recommendations on the need for new or improved research on licensed
				vaccines;
							(2)develop and
				annually update a vaccine safety research agenda;
							(3)recommend
				individuals and research protocols for purposes of section
				2143(a)(2)(A);
							(4)if potentially
				vaccine-related toxicological damage or subacute infection is observed in
				vitro, in laboratory animals, or in clinical testing, formulate recommendations
				on conducting laboratory and clinical research even in the absence of
				epidemiological evidence;
							(5)not later than 2
				weeks after each quarterly meeting of the advisory council, submit to the
				Agency a report that includes a summary of the presentations made at the
				meeting, a list of hypotheses proposed, and the recommendations of the advisory
				council on research described in paragraph (1);
							(6)review each
				application submitted to the Director for Vaccine Safety Evaluation for a grant
				or other assistance related to vaccine research;
							(7)make
				recommendations to the Director for Vaccine Safety Evaluation regarding each
				such application;
							(8)make
				recommendations to the Secretary of Health and Human Services regarding vaccine
				safety;
							(9)not less than
				quarterly, submit a report to the Secretary of Health and Human Services
				regarding vaccine safety efforts; and
							(10)make publicly
				available—
								(A)each report
				submitted under paragraph (9); and
								(B)a transcript of
				each meeting of the advisory council.
								(c)Effect of
				recommendationsThe Director for Vaccine Safety Evaluation may
				not approve any application for a grant or other assistance related to vaccine
				research until the Director has considered the recommendations of the advisory
				council regarding such research. If the Director decides to approve or
				disapprove any such application contrary to the recommendations of the advisory
				council, the Director shall provide the advisory council with, and make
				publicly available, a detailed, written explanation of the reasons for the
				decision.
						(d)Membership
							(1)CompositionThe
				advisory council shall be composed of 18 members appointed by the Secretary,
				including the following:
								(A)Not more than 2
				representatives of the vaccine manufacturing industry.
								(B)One practicing
				pediatrician.
								(C)One infectious
				disease expert.
								(D)Five adults who are
				each—
									(i)a
				victim of a vaccine injury; or
									(ii)a
				parent of the victim of a vaccine-related injury.
									(E)One representative
				of the general public who—
									(i)is
				not the victim of a vaccine injury; and
									(ii)does not have a
				conflict of interest described in paragraph (1)(A), (1)(B), or (2) of section
				2142(b).
									(F)One
				toxicologist.
								(G)One
				neurologist.
								(H)One
				geneticist.
								(I)One
				immunologist.
								(J)One State or local
				public health officer.
								(K)Not less than 4
				and not more than 6 additional representatives.
								(2)QualificationsIn
				appointing the members of the Commission, the Secretary shall ensure that not
				less than one-third of the members of the advisory council are selected from
				among individuals who have a vaccine-related injury or who have an immediate
				family member with a vaccine-related injury (irrespective of whether there is a
				judicial or administration finding of such injury).
							(3)Conflicts of
				interestIn appointing the
				members of the Commission, the Secretary shall ensure that such members do not
				have any related financial conflict of interest. For purposes of this
				paragraph, the Secretary shall not treat as a conflict of interest the
				following:
								(A)In the case of a
				member appointed under paragraph (1)(A) who is employed in the vaccine
				manufacturing industry, the receipt of a salary or other benefits for such
				employment.
								(B)In the case of 2 of
				the members appointed under paragraph (1)(D), any pending claim for
				compensation for a vaccine-related injury.
								2146.Full-time
				liaisonThe Director for
				Vaccine Safety Evaluation shall designate an employee of the Agency to serve as
				a full-time liaison between the Agency and the Department of Defense, the
				National Institutes of Health, the Food and Drug Administration, and the
				Centers for Disease Control and Prevention, and any other agency as the
				Director determines necessary.
					2147.DefinitionsIn this subtitle:
						(1)The term
				advisory council means the advisory council established pursuant
				to section 2145.
						(2)The term
				Agency means the Agency for Vaccine Safety Evaluation.
						(3)The term
				assets includes contracts, facilities, property, records,
				unobligated or unexpended balances of appropriations, and other funds or
				resources (other than personnel).
						(4)The term
				functions includes authorities, powers, rights, privileges,
				immunities, programs, projects, activities, duties, and
				responsibilities.
						(5)The term
				licensed vaccine means a vaccine with a biologics license in
				effect under section 351 of the Public Health Service Act (42 U.S.C.
				262).
						(6)The term
				personnel means officers and employees.
						(7)The term
				Project means the Vaccine Safety Datalink Project.
						2148.Authorization of
				appropriationsThere is
				authorized to be appropriated—
						(1)for conducting and
				supporting research under this subtitle, $80,000,000 for fiscal year 2008;
				and
						(2)for carrying out
				responsibilities under this subtitle other than the conduct or support of
				research, such sums as may be necessary for fiscal year
				2008.
						.
		
